                                        USDC-SDNY
                                        DOCUMENT
                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT            DOC#:
SOUTHERN DISTRICT OF NEW YORK                              t 4
                                        DATE FILED: 11 / 2,( l


ELAINE SP A TH,

                       Plaintiff,
                                     No. 19-CV-3521 (RA)
                  V.

QUINCY BIOSCIENCE HOLDING
COMPANY, INC. et al,

                       Defendants.



JAMES VANDERWERFF,

                       Plaintiff,
                                     No. 19-CV-7582 (RA)
                  V.

QUINCY BIOSCIENCE HOLDING
COMPANY, INC. et al,

                       Defendants.



JOHN KARA THANOS,

                       Plaintiff,

                  V.                 No. 19-CV-8023 (RA)

QUINCY BIOSCIENCE HOLDING
COMPANY, INC. et al,

                       Defendants.         ORDER
RONNIE ABRAMS, United States District Judge:

         For the reasons discussed at today's conference, the stay in all three actions shall remain

in place until January 29, 2020. A conference is scheduled for January 29, 2020 at 3:30 p.m.

The parties shall file a joint letter prior to that conference.

SO ORDERED.

Dated:      November 21, 2019
            New York, New York

                                                     Ro 1e Abrams
                                                     United States District Judge




                                                        2
